COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


DALTON ENTERPRISES, INC. AND
CINCINNATI CASUALTY COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 3256-03-3                                         PER CURIAM
                                                                    JUNE 8, 2004
DAVID JASON TOMPKINS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Christopher M. Kite; E. Albion Armfield; Frith Anderson & Peake,
                 P.C., on brief), for appellants.

                 No brief for appellee.


       Dalton Enterprises, Inc. and its insurer (hereinafter referred to as “employer”) appeal a

decision of the Workers’ Compensation Commission finding that (1) David Jason Tompkins

(claimant) sustained an injury by accident arising out of and in the course of his employment on

March 14, 2002; (2) claimant gave timely notice of his injury to employer; and (3) claimant

proved he was totally disabled beginning September 13, 2002 and continuing. We have

reviewed the record and the commission’s opinion and find no reversible error. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Tompkins v. Dalton

Enterprises, Inc., VWC File No. 209-45-05 (Nov. 24, 2003). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.